DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has currently been amended to recite, “ an entirety of the N-type work function layer in the second trench forms an inverted omega-shaped profile,” however the specification and drawings as originally filed makes no reference to an “omega-shaped profile.”  The specification does disclose, “the N-type work function layer  in the first trench  is U-shaped under a cross-sectional view” and “The N-type work function layer  in the second trench, the third trench and the fourth trench  respectively has two step-profiles”  in ¶[0020] of the disclosure. Thus, the disclosure does not disclose the N-type work function including an “inverted omega shaped profile.”  Further, the Examiner notes that an omega shape includes a curved/rounded arch with two lines extending (Ω), however the drawing shows the N-type work function layer shape includes a flat bottom with stepped side structure (Fig. 7), similar to an inverted top hat shape.  Consequently, the invention as now claimed was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, has possession of the claimed invention. This is a new matter rejection.
Claims 2-5, 7 and 13 are rejected as a result of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2017/0213826 A1], “Kim”  in view of Fang et al. [US 2016/0104704 A1], “Fang.”

Regarding claim 1, Kim discloses a gate structure (Fig. 11 supported by Fig. 24) comprising: 
a substrate (100) divided into an N-type transistor region (I, II) and a P-type transistor region (III, IV) (¶[0229] teaches a first transistor (101) and a second transistor (201) may be n-type transistors, and a third transistor (301) and a fourth transistor (401) may be p-type transistors); 
an interlayer dielectric (190) covering the substrate (100) (as shown); 
10a first N-type gate structure (101) disposed within the N-type transistor region (I), wherein the first N-type gate structure comprises: 
a first trench (140t) embedded in the interlayer dielectric (190) (as shown); 
a first gate electrode (123) disposed in the first trench (140t);
a gate dielectric layer (130) contacting the first trench (as shown); 

a first P-type gate structure (401) disposed within the P-type transistor region (IV), wherein the first P-type gate structure comprises: 
a second trench (440t) embedded in the interlayer dielectric (190); 
a second gate electrode (423) disposed in the second trench; 
the gate dielectric layer (430 – for p-type region) contacting the second trench (as shown); 2Appl. No. 16/205,174 Reply to Office action of October 26, 2020 
the N-type work function layer (422 for p-type) disposed between the gate dielectric layer (430) and the second gate electrode (423); and 
a first P-type work function layer (421, ¶[0151] teaches the material can be TiN) disposed between the gate dielectric layer (430) and the N-type work function layer (422 for p-type), wherein an entirety of the N-type work function layer in the second trench forms an inverted omega-shaped profile (The Examiner takes the interpretation that the “u-shaped” of Kim is similar structure to the u-shaped of the disclosure structure which has a flat bottom and sidewalls and shoulders); 
5wherein the first N-type gate structure without any P-type work function layer within has the first gate electrode (¶[0232] teaches the first gate electrode structure (120) may not include a work function control layer, for example, a TiN layer as such the Examiner notes the N-type work function layer will be in contact with the gate dielectric forming the same shape as the gate dielectric).

However, having various shapes for the gate conductor is well-known in the semiconductor art.  Specifically, Fang discloses a semiconductor structure with two transistors (Fig. 2O, T1 and T2) wherein transistor T1 includes a first gate electrode (242) and transistor T2 includes a second gate electrode (244).  Fang discloses the second gate electrode (244) have a 5bullet-shaped profile includes a first arch and a first rectangle, a bottom of the first arch contacts a long side of the first rectangle, a length of the bottom of the first arch equals a length of the long side of the first rectangle.  Further, the first gate electrode (242) have a mushroom-shaped profile includes a second arch and a second rectangle, a bottom of the second arch contacts a long side of the second rectangle, a length of the bottom of the second arch is greater than a length of the long side of the second rectangle.  Fang discloses the work function layer (190) can be etched in order to form the work function layer (192) which allows for the gate conductor to be formed with a mushroom shape.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the gate conductors by optimizing the height of the work function layer as taught in Fang in the device of Hung such that the first gate electrode has a bullet-shaped profile under a cross-sectional view and the 20second gate 

Regarding claim 2, Kim as modified discloses claim 1, Kim as modified discloses a second N-type gate structure (Fig. 11, 201) disposed within the N-type transistor region (I, II), wherein the second N-type gate structure comprises: 
a third trench (240t) embedded in the interlayer dielectric (190) (as shown); 
15a third gate electrode (223) disposed in the third trench;
the gate dielectric layer (230 for transistor 201) contacting the third trench (as shown); 
the N-type work function layer (222) disposed between the gate dielectric 20layer (230) and the third gate electrode (230); 
a second P-type work function layer (221) disposed between the gate dielectric layer (230) and the N-type work function layer (222); 

25a fourth trench (340t) embedded in the interlayer dielectric (340t) (as shown); 
a fourth gate electrode (323) disposed in the fourth trench (as shown);
the gate dielectric layer (330 for transistor (301)) contacting the fourth trench (as shown); 
the N-type work function layer (322) disposed between the gate dielectric 5layer (330) and the fourth gate electrode (323); and 
a third P-type work function layer (321) disposed between the gate dielectric layer (330) and the N-type work function layer (322), wherein a thickness (t32) of the third P-type work function layer (321) is greater than a thickness (t42) of the first P-type work function layer (421), and the 10thickness (t42)of the first P-type work function layer (421) is greater than a thickness (t22) of the second P-type work function layer (221) (see Fig. 11 and ¶[0275]).
Kim does not discloses the third gate electrode has a second mushroom-shaped profile under a cross-sectional view and wherein the fourth gate electrode has a third mushroom-shaped profile under a cross-sectional view. 
However, having various shapes for the gate conductor is well-known in the semiconductor art.  Specifically, Fang discloses a semiconductor structure with two transistors (Fig. 2O, T1 and T2) wherein transistor T1 includes a first gate electrode (242) and transistor T2 includes a second gate electrode (244). The first gate electrode (242) have a mushroom-shaped profile includes a second arch and a second rectangle, a bottom of the second arch contacts a long side of the second rectangle, a length of the bottom of the second arch is greater than a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the gate conductor by optimizing the height of the work function layer as taught in Fang in the device of Kim as modified such that the third gate electrode and the fourth gate electrode has a third mushroom-shaped profile under a cross-sectional view because changing the shape of the gate conductors to include convex shapes facilitates electrical connection between the gate electrode  and a contact plug (¶[0065] of Fang) and further change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 3, Kim as modified discloses claim 1, Kim as modified by Fang discloses the bullet-shaped profile includes a first arch and a first rectangle, a bottom of 15the first arch contacts a long side of the first rectangle, a length of the bottom of the first arch equals a length of the long side of the first rectangle (as discloses in Fang, Fig. 2O, 244 – see claim 1).

Regarding claim 4, Kim as modified discloses claim 1, Kim as modified by Fang discloses the first mushroom-shaped profile includes a second arch and a second rectangle, a bottom of the second arch contacts a long side of the second rectangle, a length of the bottom of the 

Regarding claim 5, Kim as modified discloses claim 2, Kim as modified by Fang discloses the first mushroom-shaped profile includes a second arch and a second rectangle,   Reply to Office action of October 26, 2020 a bottom of the second arch contacts a long side of the second rectangle, the second mushroom-shaped profile includes a third arch and a third rectangle, a bottom of the third arch contacts a long side of the third rectangle (Kim in view of Fang disclose the mushroom-shape profile for each of the transistors –see claim 1 and 2), a length of the long side of the third rectangle is greater than a 5length of the long side of the second rectangle (the thickness of the p-work function layer as discloses by Kim in claim 2 wherein “the first P-type work function layer is greater than the thickness of the second P-type work function layer” would result in the length of the long side of the third rectangle is greater than a length of the long side of the second rectangle”, as shown in Fig. 11 of Kim, the shape of the gate conductor changes as a result of the thickness of the p-type work function layer).

Regarding claim 7, Kim as modified discloses claim 2, Kim discloses the first P-type work function layer, the second P-type work function layer and the third P-type work function layer are the same material (221,321,421, ¶[0151] teaches the material can be TiN), the first P-type work function layer and the N-type work function layer are different materials (¶[0156] teaches n-type work function metals such as Ti, TiAl, TiAlN, TiAlC, and TiAlCN).

Response to Arguments
Applicant’s arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant has argued that the applied prior art does not discloses, “an entirety of the N-type work function layer in the second trench forms an inverted omega-shaped profile,” see remark on pages 8-11.
With respect to the “inverted omega-shaped profile,” the Examiner notes that 112 new matter rejection above stating that the limitation, “inverted omega-shaped profile” is not disclosed in the specification as currently filed.  The Examiner interprets the N-type work function layer as having a flat bottom with sidewalls for purposes of compact prosecution.  As such, the rejection under 35 U.S.C. 103 above is based on the identified interpretation which is supported in the present specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891